IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45314

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 413
                                                 )
       Plaintiff-Respondent,                     )   Filed: April 6, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
ZACHARY WAYNE SNOW,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction             and    sentence     and    order   relinquishing
       jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Zachary Wayne Snow pleaded guilty to possession of a controlled substance, felony,
Idaho Code § 37-2732(c). The district court imposed a unified seven-year sentence, with two
years determinate. The district court retained jurisdiction, and Snow was sent to participate in
the rider program. After Snow completed his rider, the district court relinquished jurisdiction.
Snow appeals and argues his sentence is excessive as originally imposed and in light of new
information provided to the district court at the time of relinquishment.
       Snow contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.

                                                 1
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007). The record does not indicate that the district court abused its discretion in
sentencing or declining to reduce Snow’s sentence at the time of relinquishment.
       Snow’s judgment of conviction and sentence and the order of the district court
relinquishing jurisdiction are affirmed.




                                                2